PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/628,689
Filing Date: 21 Jun 2017
Appellant(s): Ankner, Charles, E.



__________________
Roy D. Gross
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 October 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 21,23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Root and Air Temperature Effects on Growth and Yield of Tomatoes and Lettuce, J. Moorby et al., Acta Horticulturae 98, 1990 pages 29-43.
Regarding Claims 1 and 3, Moorby teaches a method of improving the growth of plants belonging to the family Solanaceae (Moorbyi tomatoes) comprising: providing a Solanaceae plant having roots and a shoot (Moorby Fig. 1); providing a plant growing system configured for growing the Solanaceae plant, the plant growing system including a plant nutrient solution about the plant roots and a gas mixture circulating about the plant shoot (Moorby Fig. 1, gas mixture is surrounding atmospheric air); selecting the plant nutrient solution temperature 
Regarding Claim 2, Moorby teaches wherein the phases of plant development comprise seedling growth, vegetative growth, and flora growth (Moorby “season”).
Regarding Claim 4, Moorby teaches the method improves plant root development, plant reproductive organ development, ora combination thereof (Moorby abstract).
Regarding Claim 6, Moorby teaches the growth of the plant is improved based at least in part on the plant variety, at least in part on the plant nutrient solution N-P-K concentration level, and at least in part on the plant growth phase (Moorby abstract)
Regarding Claim 24, Moorby teaches the selected nutrient solution temperature is between approximately 65°F and 80°F (Moorby Table 2; 20 degrees C = 68F) and the selected gas mixture temperature is between approximately 25°F and 55°F (Moorby Table 2; 8 degrees C = 46.4 F).
Regarding Claim 8, Moorby teaches any change to the selected gas mixture temperature or the selected plant nutrient solution temperature is made in less than approximately 20°F increments during any one twenty-four hour period (Moorby Table 2).
Regarding Claim 21, Moorby teaches the selected gas mixture temperature or nutrient solution temperature is lethal to a pathogen and/or pest belonging to the group consisting of insects, fungi, molds, mildews, bacterium, viruses, and combinations thereof (Moorby satisfies the very broad nature of the limitation since a specific temperature range is not claimed 
Regarding Claim 23, Moorby teaches the selected nutrient solution temperature is at least 10°F above the gas mixture temperature, and is a temperature which does not cause the plant of a selected variety to be irremediably harmed (Moorby Table 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Root and Air Temperature Effects on Growth and Yield of Tomatoes and Lettuce, J. Moorby et al., Acta Horticulturae 98, 1990 pages 29-43 in view of Impact of Greenhouse Microclimate on Plant Growth and Development with Special Reference to the Solanaceae, The European Journal of Plant Science and Biotechnology, by Katsoulas et al., 14 pages, 2008.
Regarding Claim 7, Moorby teaches the gas mixture comprises air, but is silent on explicitly teaching and the method further comprises the step of increasing the carbon-dioxide level of the air based at least in part upon the selected plant nutrient temperature and at least in part on the selected air temperature. However, Katsoulas teaches the general knowledge of one of ordinary skill in the art that it is known to increase carbon dioxide level and .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Root and Air Temperature Effects on Growth and Yield of Tomatoes and Lettuce, J. Moorby et al., Acta Horticulturae 98, 1990 pages 29-43 in view of Effect of Root Cooling Treatment of Nutrient Solution on Growth and Yield or Tomato, Cucumber and Melon, Sasaki and Itagi, Col. 27, No. 3(1989) pages 89-95. https://www.jstage.jst.go.jP/article/ecb1963/27/3/27_3_89/jodf/-char/en Environment Control in Biology.
Regarding Claim 22, Moorby teaches the general knowledge of one of ordinary skill in the art to experiment with nutrient solution temperature and gas temperature to influence and control tomato plant growth and development, but is silent on explicitly teaching the selected gas mixture temperature is at least 10°F above the nutrient solution temperature, and is a temperature which does not cause the plant of a selected variety to be irremediably harmed. However, Sasaki teaches the general knowledge of the claimed experimental range of temperatures of gas mixture temperature is at least 10°F above the nutrient solution temperature, and is a temperature which does not cause the plant of a selected variety to be irremediably harmed (Sasaki Table 2 and abstract). It would have been obvious to one of ordinary skill in the art to modify the teachings of Moorby with the teachings of Sasaki at the time of the invention to decrease root rotting as taught by Sasaki (Sasaki abstract). The modification is merely an obvious engineering design choice involving the application of a .
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
None
 (2) Response to Argument
Applicant’s arguments with respect to claims 1-4, 6-8, 21-24 have been considered but are not found persuasive.
The primary reference is the teachings of Moorby.  Moorby teaches growing tomato plants which belong to the family of Solanaceae.  Each of the tomato plants have roots and a shoot.  Moorby provides a plant growing system as shown in Moorby Fig. 1.  The plants in Moorby Fig. 1 have a plant nutrient solution (i.e. liquid circulating through the system of Fig. 1) and the plant shoots are exposed to atmospheric conditions, air (i.e. a gas mixture).  The air surrounding the plant shoots satisfies the broad term of a gas mixture.  
In the experiments taught by Moorby, a nutrient solution temperature is selected and a gas mixture temperature is selected.  These selected temperatures provide a plant nutrient solutions to gas mixture temperature differential “of at least approximately 10F” (e.g. air temperature of 9C and a nutrient solution temperature of 23C or 26C, Moorby abstract).
Moorby teaches the known relationship of root and shoot temperature. Moorby, page 29, Introduction Section, states the known general knowledge that natural situations produce temperature differentials between root and shoot temperatures.  Moorby page 32, second paragraph teaches selecting an air temperature down to 9C and a nutrient solution maintained/selected at 23C or above.  Moorby Table 2 on page 36 teaches selected air temperatures for day and night.  The selected night temperatures are at least a 10F differential 
Moorby teaches a method of growing tomato plants that improves growth (Moorby page first sentence of the abstract).  Moorby is the one and only reference in the 35 U.S.C.102 rejection.  No modifications need to be made to Moorby to teach the independent claim so Moorby can’t “teach away”.  Moorby does not have to be extensively modified to satisfy the limitations of the independent claim.  Applicant doesn’t actually claim “controlling” or “modifying.”  The claim merely claims “selecting”.  However, Moorby Figure 3 teaches a “constant air temperature” so something must be present to control it to maintain it at a constant temperature.
Regarding the dependent claims, modifications to Moorby do not teach away.  The teachings of Katsoulas and Sasaki are modifications to the prior art of record that are merely the application of a known technique to a known device ready for improvement to yield predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solution with a reasonable expectation of success.  The examiner has provided a finding based on evidence to combine.  Katsoulas teaches an increased rate of photosynthesis (Katsoulas page 4, second paragraph in section titled Effect of C02 enrichment).   Sasaki teaches a reduction in root rot (Sasaki abstract).  The examiner disagrees with applicant’s arguments that the secondary references teach away, make it inoperative, and/or physically possible.  The modifications are merely enhancements that further promote plant growth/development and/or present additional selected temperatures.
Applicant’s claim language isn’t explicit that the growing takes place in a controlled environment such as a greenhouse.  The claim language isn’t explicit with regard to what 
Applicant’s arguments are more specific than the actual claim language.  Applicant argues that the prior art doesn’t teach “controlling”.  However, the claim language merely uses a broad term of “selecting” and does not claim controlling.  In addition, since the nutrient solution is present and the gas mixture is present in Moorby, Moorby has “provided”.
The relationship of the nutrient solution and the surrounding gas mixture temperatures has a known inherent interdependence.  If you change the nutrient solution temperature it will affect the surrounding gas mixture temperature.  The air above is bases on the temperature below.  The nutrient solution temperature imparts its temperature on the air above it.  The claim language in many ways is merely a positive outcome from the gas and liquid relationship.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner’s conclusion of obviousness merely takes into account only knowledge that was within the level of ordinary skill in the art at the time of the invention.  The examiner hasn’t used applicant’s own inventive language as a road map; instead the examiner has referenced the portions of the prior art that teach applicant’s claim language.  Moorby teaches 
The examiner reiterates that the claim language is very broad and does not explicitly claim what the different phases of plant development are nor how long the differential is maintained. As currently claimed the temperature differential could be maintained for a day, an hour, or 10 minutes. The claim does not limit the method to a specific duration, specific plant phase, nor a specific sequence. The claim language does not identify what plant portions are affected by the method or how it improves plant development. Therefore, the mere presence of a temperature differential “of at least” 10F taught by the prior art of record satisfies the broad limitations of the independent claim.
As stated above, the differential can occur merely between day and evening temperatures, especially since applicant does not claim a time frame, sequence, or duration. The timing, sequence and range of shoot to root temperature differentials produces improvements in the plant, but the claim language does not correlate a synergistic effect or interdependency of all three factors. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. controlling and modifying) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). 
Regulating air and nutrient temperatures to control growth is old and notoriously well-known in the art of plant husbandry and the extremely broad claim language of a differential of 10F is known in the art. Moorby teaches that it was general practice to expose the shoots and roots to the same temperature, but Moorby goes on to teach later experiments that exposed the 
The prior art of record teaches optimal, "ideal" and “experimental” temperatures in the claimed range and the examiner has merely pointed to these known teachings.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        
17 February 2021
Conferees:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643     
                                                                                                                                                                                                   /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.